DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25-29, 31-36 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nukala et al. [US 2020/0081652] in view of Kim et al. [US 2021/0405885].
Claim 25 is rejected over Nukala and Kim.
Nukala teaches “A memory controller system for a storage device, the memory controller system comprising:” as “an apparatus and a method are contemplated, in which a memory controller circuit is configured to receive a read request for a particular memory circuit of a plurality of memory circuits” [¶0004]
“a scheduling module, wherein a data buffer module comprising a write data unit, a read data unit and a snarf data first-in-first-out buffer, configured to store data transferred to or received from the storage device;” as “Examining large numbers of memory access requests, however, may involve the use of deep input queue circuits in the memory controller circuit.” [¶0021] (A queue is a first-in-first out buffer)
“a global order buffer module comprising a read command buffer, a read-write command buffer and a read-merge command buffer, configured to buffer a plurality of existing commands; and” as “As shown, memory controller circuit 101 includes interface circuit 201, control circuit 202, buffer circuit 203, linked lists 204, arbitration circuit 205, and interface circuit 206. In various embodiments, control circuit 202, buffer circuit 203, and arbitration circuit 205 may be included in scheduling circuit 108 as depicted in FIG. 1.” [¶0031]
“a linked-list controlling module configured to receive and process a first command comprising a write command or a read command;” as “When this occurs, memory controller circuit 101 may be further configured to skip the previous read request, increment a pointer for the given linked list based on a link included in the given linked list corresponding to the previously received read request, and schedule a different read request based on the pointer for the given linked list. ” [¶0028]
“wherein the linked-list controlling module is configured to determine whether the first command is dependency-hit by comparing the first command with the existing commands buffered in the global order buffer module;” as “a blocked read request refers to a read request that has a dependency on an already pending access request. ” [¶0064]
Nukala does not explicitly teach whereby if the first command is dependency-hit, the linked-list controlling module is configured to trigger a write merging process or a read snarfing process, processing the first command with the existing command to form a next command, loading the next command into the global order buffer module, arranging data associating the next command in the data buffer module, and scheduling the next command by the scheduling module for retrieving and transferring the data associating the next command from the data buffer module.
However, Kim teaches “whereby if the first command is dependency-hit, the linked-list controlling module is configured to trigger a write merging process or a read snarfing process, processing the first command with the existing command to form a next command, loading the next command into the global order buffer module, arranging data associating the next command in the data buffer module, and scheduling the next command by the scheduling module for retrieving and transferring the data associating the next command from the data buffer module.” as “when the predetermined number of write transactions are stored in the scheduler 312-1, the aggregation controller 312-3 may generate the merged transaction, in which the stored write transactions are merged, and provide the generated merged transaction to the main memory device 320.” [¶0123]
Nukala and Kim are analogous arts because they teach storage system and management of data storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nukala and Kim before him/her, to modify the teachings of Nukala to include the teachings of Kim with the motivation of storing the parity data using the continuous mode mapping method may increase the operational efficiency of a memory. [Kim, ¶0099]
Claim 26 is rejected over Nukala and Kim.
Nukala teaches “wherein the linked-list controlling module is configured to build a linked-list based on dependencies to allow for pre-scheduling age information to be stored in the linked-list.” as “the memory controller circuit may use an age-based linked list, a particular one of multiple quality-of-service level based linked list, or any other suitable type of linked list.” [¶0060]
Claim 27 is rejected over Nukala and Kim.
Nukala teaches “wherein the write data unit comprising a write data controller and a write data buffer configured to identify the write command and retrieving write data from the write data buffer.” as “the access requests may include both memory read access requests and memory write access requests. Such access requests may be received from processor circuit 902, input/output circuits 903, or any other suitable circuit block included in computer system 900.” [¶0072]
Claim 28 is rejected over Nukala and Kim.
Nukala teaches “wherein the read data unit comprising a read data controller and a read data buffer configured to identify the read command and retrieving read data from the read data buffer.” as “the access requests may include both memory read access requests and memory write access requests. Such access requests may be received from processor circuit 902, input/output circuits 903, or any other suitable circuit block included in computer system 900.” [¶0072]
Claim 29 is rejected over Nukala and Kim.
Nukala does not explicitly teach wherein the scheduling module comprising an arbiter and a read-merge arbiter configured to operate in parallel.
However, Kim teaches “wherein the scheduling module comprising an arbiter and a read-merge arbiter configured to operate in parallel.” as “the aggregation controller 312-3 may generate a merged transaction, in which the write transactions corresponding to or associated with the stored codewords are merged, and provide the generated merged transaction to the main memory device 320.” [¶0122]
Claim 31 is rejected over Nukala and Kim.
Nukala teaches “wherein the data buffer module further comprises a write data and strobe first-in-first-out buffer and a write strobe buffer configured to control write data and buffer byte using strobe.” as “ the main memory aggregates and processes a number of write transactions having continuous addresses, among write transactions received from the memory controller, equal to a burst length unit of the main memory.” [¶0010]
Claim 32 is rejected over Nukala and Kim.
Nukala does not explicitly teach wherein the linked-list controlling module comprising a cache matching unit.
However, Kim teaches “wherein the linked-list controlling module comprising a cache matching unit.” as “A cache hit occurs when data to be accessed by the processor 210 is stored in the cache memory 220, and a cache miss occurs when data to be accessed by the processor 210 is not stored in the cache memory 220. ” [¶0059]
Claim 33 is rejected over Nukala and Kim.
Nukala teaches “wherein the cache matching unit comprises a linked-list construction logic configured to build a linked-list based on addressing dependencies and/or DRAM resource dependencies.” as “ The method may then depend on the contents of a page hit linked list (block 603). As used and described herein, a page hit linked list is a linked list whose entries correspond to read requests each targeting a common page within a memory circuit.” [¶0059]
Claim 34 is rejected over Nukala and Kim.
Nukala teaches “A method for memory scheduling of a storage device, said method comprising:” as “an apparatus and a method are contemplated, in which a memory controller circuit is configured to receive a read request for a particular memory circuit of a plurality of memory circuits” [¶0004]
“receiving a first command by a linked-list controlling module;” as “A head pointer, as used herein, refers to a pointer specifying a location of a head (or “first”) entry of a linked list. Additionally, as used herein, scheduling a read request refers to a one or more operations performed to select a given read request, generate, based on the read request, specific commands to be sent to one or more memory circuits, and send the specific commands to the one or more memory circuits.” [¶0025] 
“determining the first command is a write command or a read command; and” as “the access requests may include both memory read access requests and memory write access requests. Such access requests may be received from processor circuit 902, input/output circuits 903, or any other suitable circuit block included in computer system 900 ” [¶0072]
“comparing the first write command or the first read command with the existing commands buffered in a global order buffer module to determine whether the first write command or the first read command is dependency- hit;” as “As shown, memory controller circuit 101 includes interface circuit 201, control circuit 202, buffer circuit 203, linked lists 204, arbitration circuit 205, and interface circuit 206. In various embodiments, control circuit 202, buffer circuit 203, and arbitration circuit 205 may be included in scheduling circuit 108 as depicted in FIG. 1.” [¶0031]
Nukala does not explicitly teach wherein if the first write command or the first read command is dependency-hit, triggering a write merging process or a read snarfing process, processing the first write command or the first read command with the existing command to form a next write command or a next read command, loading the next write command or the next read command into the global order buffer module, arranging write data or snarfed data associating the next write command or the next read command in a data buffer module, and scheduling the next write command or the next read command by a scheduling module for retrieving and transferring the write data or the snarfed data associating the next write command or the next read command from the data buffer module.
However, Kim teaches “wherein if the first write command or the first read command is dependency-hit, triggering a write merging process or a read snarfing process, processing the first write command or the first read command with the existing command to form a next write command or a next read command, loading the next write command or the next read command into the global order buffer module, arranging write data or snarfed data associating the next write command or the next read command in a data buffer module, and scheduling the next write command or the next read command by a scheduling module for retrieving and transferring the write data or the snarfed data associating the next write command or the next read command from the data buffer module.” as “when the predetermined number of write transactions are stored in the scheduler 312-1, the aggregation controller 312-3 may generate the merged transaction, in which the stored write transactions are merged, and provide the generated merged transaction to the main memory device 320.” [¶0123]
Nukala and Kim are analogous arts because they teach storage system and management of data storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nukala and Kim before him/her, to modify the teachings of Nukala to include the teachings of Kim with the motivation of storing the parity data using the continuous mode mapping method may increase the operational efficiency of a memory. [Kim, ¶0099]
Claim 35 is rejected over Nukala and Kim.
Nukala teaches “wherein if the first command is the write command, the first write command is associated with the write data and the write data is received by the data buffer module.” as “ the access requests may include both memory read access requests and memory write access requests. Such access requests may be received from processor circuit 902, input/output circuits 903, or any other suitable circuit block included in computer system 900 ” [¶0072]
Claim 36 is rejected over Nukala and Kim.
Nukala teaches “wherein the write data is received by a write data and strobe first-in-first-out buffer of the data buffer module.” as “ Examining large numbers of memory access requests, however, may involve the use of deep input queue circuits in the memory controller circuit.” [¶0021] (A queue is a first-in-first out buffer)
Claim 44 is rejected over Nukala and Kim.
Nukala teaches “A method for performing data caching of a storage device, said method comprising:” as “an apparatus and a method are contemplated, in which a memory controller circuit is configured to receive a read request for a particular memory circuit of a plurality of memory circuits” [¶0004] and “Such requests may be to store data into a memory circuit, retrieve program instructions from the memory circuit, retrieve data from the memory circuit for further processing, retrieve data from the memory circuit for display, speculative retrieval from the memory circuit of program instructions or data to fill cache memories, and the like.” [¶0019]
“receiving a command by a linked-list controlling module; and” as “linked list 305b may include read requests for low latency read transactions directed to bank 105b of memory circuit 103 as illustrated in FIG. 1.” [¶0043] 
“determining whether the command is a cache-hit,” as “Buffer circuit 203 may be a particular embodiment of a memory circuit or other suitable storage circuit that is used store read requests associated with page hits.” [¶0036]
Nukala does not explicitly teach wherein if the command is a read command, triggering a read snarfing process, snarfing cache data associating the read command in a data buffer module, and scheduling the read command by a scheduling module for retrieving and transferring the cache data associating the read command from the data buffer module, and wherein if the command is a write command, triggering a write merging process, merging cache data associating the write command in the data buffer module, and scheduling the write command by the scheduling module for retrieving and transferring the cache data associating the write command from the data buffer module.
However, Kim teaches “wherein if the command is a read command, triggering a read snarfing process, snarfing cache data associating the read command in a data buffer module, and scheduling the read command by a scheduling module for retrieving and transferring the cache data associating the read command from the data buffer module, and wherein if the command is a write command, triggering a write merging process, merging cache data associating the write command in the data buffer module, and scheduling the write command by the scheduling module for retrieving and transferring the cache data associating the write command from the data buffer module.” as “when the predetermined number of write transactions are stored in the scheduler 312-1, the aggregation controller 312-3 may generate the merged transaction, in which the stored write transactions are merged, and provide the generated merged transaction to the main memory device 320.” [¶0123]
Nukala and Kim are analogous arts because they teach storage system and management of data storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nukala and Kim before him/her, to modify the teachings of Nukala to include the teachings of Kim with the motivation of storing the parity data using the continuous mode mapping method may increase the operational efficiency of a memory. [Kim, ¶0099]
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nukala et al. [US 2020/0081652] in view of Kim et al. [US 2021/0405885] and in further view of Chirca et al. [US 2020/0119753].
Claim 30 is rejected over Nukala, Kim and Chirca.
The combination of Nukala and Kim does not explicitly teach wherein the data buffer module further comprises a data modifier and a data arbiter configured to support atomic operations of the memory controller system.
However, Chirca teaches “wherein the data buffer module further comprises a data modifier and a data arbiter configured to support atomic operations of the memory controller system.” as “Once the arbiter circuit 260 selects a request as an arbitration winner, the arbiter circuit 260 is configured to drive the request (e.g., modified to identify a virtual channel) to the common data path 262 and decrements a number of available credits associated with a resource that is a target of the request by a credit cost of the request.” [¶0144]
Nukala, Kim and Chirca are analogous arts because they teach storage system and management of data storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nukala, Kim and Chirca before him/her, to modify the teachings of combination of Nukala and Kim to include the teachings of Chirca with the motivation of it may be more efficient to merger a number of these sequential write requests into a single write request. [Chirca, ¶0095]
Claim(s) 37 and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nukala et al. [US 2020/0081652] in view of Kim et al. [US 2021/0405885] and in further view of Graham et al. [TW 201719431].
Claim 37 is rejected over Nukala, Kim and Graham.
The combination of Nukala and Kim does not explicitly teach wherein the step of processing the first write command with the existing command comprising: dropping the first write command; merging the first write command into the existing command to form the next write command; and determining identity of the existing command.
However, Graham teaches “wherein the step of processing the first write command with the existing command comprising: dropping the first write command; merging the first write command into the existing command to form the next write command; and determining identity of the existing command.” as “As indicated by block 106, filter driver 28 filters out a subset of the received write commands in accordance with predetermined criteria. The criterion used by filter driver 28 to filter out a subset of write commands is to identify those particular write commands, which are criteria for good candidates to be aggregated or merged together at execution time, so that During a single write cycle, data written in accordance with such aggregated write commands 40 is written into a single storage area within the boundaries of a single storage area 30.” [Translated description]
Nukala, Kim and Graham are analogous arts because they teach storage system and management of data storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nukala, Kim and Graham before him/her, to modify the teachings of combination of Nukala and Kim to include the teachings of Graham with the motivation of writing pursuant to the selected write commands is aggregated to within boundaries of one of the storage regions of the storage medium. [Graham, Abstract]
Claim 40 is rejected over Nukala, Kim and Graham under the same rationale of rejection of Claim 37.
Claim 41 is rejected over Nukala, Kim and Graham.
Nukala teaches “wherein if the first read command is snarfing write data, the step of arranging the snarfed data associating the next read command in the data buffer module comprising: receiving signal from the linked-list controlling module of the next read command and identity of the existing command;” as “As shown, memory controller circuit 101 includes interface circuit 201, control circuit 202, buffer circuit 203, linked lists 204, arbitration circuit 205, and interface circuit 206. In various embodiments, control circuit 202, buffer circuit 203, and arbitration circuit 205 may be included in scheduling circuit 108 as depicted in FIG. 1.” [¶0031]
“loading the snarfed write data from a write data buffer to a snarf data first-in-first-out buffer in the data buffer module; and loading the snarfed write data from the snarf data first-in-first-out buffer to a read data buffer in the data buffer module.” as “Examining large numbers of memory access requests, however, may involve the use of deep input queue circuits in the memory controller circuit.” [¶0021]
Claim 42 is rejected over Nukala, Kim and Graham.
Nukala does not explicitly teach wherein if the first read command is snarfing read data, the step of arranging the snarfed data associating the next read command in the data buffer module comprising: receiving signal from the linked-list controlling module of the next read command and identity of the existing command; and arranging the snarfed read data in the read data buffer in the data buffer module.
However, Kim teaches “wherein if the first read command is snarfing read data, the step of arranging the snarfed data associating the next read command in the data buffer module comprising: receiving signal from the linked-list controlling module of the next read command and identity of the existing command; and arranging the snarfed read data in the read data buffer in the data buffer module.” as “when the predetermined number of write transactions are stored in the scheduler 312-1, the aggregation controller 312-3 may generate the merged transaction, in which the stored write transactions are merged, and provide the generated merged transaction to the main memory device 320.” [¶0123]
Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nukala et al. [US 2020/0081652] in view of Chirca et al. [US 2020/0119753].
Claim 43 is rejected over Nukala and Chirca.
Nukala teaches “A method for performing an atomic operation of a storage device, said method comprising:” as “Interface circuit 206 is configured to generate one or more memory commands (commonly referred to as “atomic commands”) based on a memory access requests and send the one or more memory commands to memory circuits 103-105.” [¶0040]
“receiving an atomic access by a linked-list controlling module;” as “linked list 305b may include read requests for low latency read transactions directed to bank 105b of memory circuit 103 as illustrated in FIG. 1.” [¶0043]
“storing atomic data associating the atomic access in the data modifier;” as “Integrated circuit 1030 may, in various embodiments, include one or more custom macrocells, such as memories, analog or mixed-signal circuits, and the like. In such cases, design information 1015 may include information related to included macrocells. Such information may include, without limitation, schematics capture database, mask design data, behavioral models, and device or transistor level netlists. ” [¶0080]
“modifying the fetched read data in accordance with the atomic data in the data modifier; and” as “By modifying the links of the entries immediately adjacent to the entry corresponding to the selected read request, the entry corresponding to the selected read request is effectively removed from the linked list. ” [¶0070]
“arranging the modified data in a write data buffer.” as “Using a buffer circuit, such as, e.g., buffer circuit 203, allows memory controller circuit 101 to be configured to store a next entry in a given linked list, in response to a determination that the at least one head pointer is associated with a page hit linked list included in the plurality of linked lists, thereby improving the processing of read requests that target a common page.” [¶0037]
The combination of Nukala and Kim does not explicitly teach fetching read data associating the atomic access from a storage device to a data modifier;
However, Chirca teaches “fetching read data associating the atomic access from a storage device to a data modifier;” as “Once the arbiter circuit 260 selects a request as an arbitration winner, the arbiter circuit 260 is configured to drive the request (e.g., modified to identify a virtual channel) to the common data path 262 and decrements a number of available credits associated with a resource that is a target of the request by a credit cost of the request. ” [¶0144]
Nukala and Chirca are analogous arts because they teach storage system and management of data storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nukala and Chirca before him/her, to modify the teachings of Nukala to include the teachings of Chirca with the motivation of it may be more efficient to merger a number of these sequential write requests into a single write request. [Chirca, ¶0095]
Allowable Subject Matter
Claim 38 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 39 is objected as its dependent upon already objected claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132